UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Regional Bank Fund As of 1-31-12 (Unaudited) Shares Value Common Stocks 94.98 % (Cost $327,982,039) Financials 94.98% Commercial Banks 80.09 % 1st United Bancorp, Inc. (I) 627,074 3,611,946 Ameris Bancorp (I) 456,946 4,898,461 Anchor Bancorp (I)(V) 161,584 1,333,068 Bank of Marin Bancorp 20,751 804,101 Bar Harbor Bankshares 62,832 1,884,960 BB&T Corp. 795,281 21,623,690 Bond Street Holdings LLC, Class A (I)(S) 533,196 9,597,528 Bridge Capital Holdings (I) 20,913 226,279 Bryn Mawr Bank Corp. 383,894 7,720,108 BSB Bancorp, Inc. (I) 66,526 721,142 California United Bank (I) 152,292 1,507,691 Centerstate Banks, Inc. 711,554 5,016,456 Citizens Republic Bancorp, Inc. (I) 857,472 11,018,515 City Holding Company 65,330 2,321,828 Comerica, Inc. 165,668 4,584,034 Cullen/Frost Bankers, Inc. 401,171 22,333,190 East West Bancorp, Inc. 682,746 14,993,102 Evans Bancorp, Inc. 85,369 1,092,723 Fifth Third Bancorp 846,692 11,015,463 First California Financial Group, Inc. (I) 364,451 1,603,584 First Commonwealth Financial Corp. 146,277 810,375 First Horizon National Corp. 324,384 2,831,872 First Merchants Corp. 198,324 1,953,491 First Midwest Bancorp, Inc. 174,223 1,895,546 First Southern Bancorp, Inc., Class B (I) 140,985 1,268,865 FNB Corp. 1,289,898 15,117,605 Glacier Bancorp, Inc. 410,433 5,733,749 Hancock Holding Company 417,191 13,850,741 Heritage Commerce Corp. (I) 712,266 3,532,839 Heritage Financial Corp. 141,015 1,978,440 Heritage Oaks Bancorp (I) 1,064,426 4,204,483 Horizon Bancorp 39,435 709,830 Huntington Bancshares, Inc. 776,954 4,436,407 Independent Bank Corp. - MA 661,869 18,360,246 KeyCorp 306,679 2,382,896 M&T Bank Corp. 174,347 13,902,430 MainSource Financial Group, Inc. 16,520 155,123 MB Financial, Inc. 549,209 9,968,143 NewBridge Bancorp. (I) 168,120 664,074 Pacific Continental Corp. 318,618 2,822,955 Park Sterling Corp. (I) 592,415 2,594,778 Peoples Bancorp, Inc. 112,557 1,762,643 PNC Financial Services Group, Inc. 379,312 22,349,063 Prosperity Bancshares, Inc. 210,308 8,729,885 Sandy Spring Bancorp, Inc. 100,205 1,829,743 Sierra Bancorp 260,000 2,373,800 Southcoast Financial Corp. (I) 152,042 220,461 Southwest Bancorp, Inc. (I) 257,823 2,152,822 State Bank Financial Corp. (I) 174,754 2,794,316 Sun Bancorp, Inc. (I) 500,820 1,462,394 SunTrust Banks, Inc. 660,566 13,587,843 SVB Financial Group (I) 337,944 19,614,270 1 John Hancock Regional Bank Fund As of 1-31-12 (Unaudited) Shares Value Financials (continued) Synovus Financial Corp. 1,729,958 3,010,127 Talmer Bancorp Inc (I)(R) 830,801 6,258,296 TCF Financial Corp. 467,323 4,691,923 TriCo Bancshares 377,716 5,643,077 Trustmark Corp. 90,000 2,121,300 U.S. Bancorp 810,964 22,885,404 Union First Market Bankshares Corp. 266,473 3,661,339 United Bancorp, Inc. (I) 574,891 1,868,396 Univest Corp. of Pennsylvania 36,500 540,930 Washington Banking Company 130,863 1,732,626 Washington Trust Bancorp, Inc. 224,305 5,538,090 Wells Fargo & Company 819,378 23,934,031 WesBanco, Inc. 164,598 3,285,376 Westamerica Bancorp. 190,545 8,850,815 Wilshire Bancorp, Inc. (I) 1,037,847 3,632,465 Zions Bancorporation 967,131 16,286,486 Diversified Financial Services 7.31 % Bank of America Corp. 2,210,678 15,762,134 JPMorgan Chase & Company 623,904 23,271,619 Thrifts & Mortgage Finance 7.58 % Berkshire Hill Bancorp, Inc. 386,034 8,732,089 Cheviot Financial Corp. 188,078 1,534,716 Citizens South Banking Corp. (V) 635,611 2,478,883 First Defiance Financial Corp. 262,030 4,056,224 First Financial Holdings, Inc. 316,686 3,075,021 Flushing Financial Corp. 310,846 4,075,191 Heritage Financial Group, Inc. 174,238 2,001,995 Home Federal Bancorp, Inc. 220,191 2,270,169 Kaiser Federal Financial Group, Inc. 200,414 2,651,477 New York Community Bancorp, Inc. 215,662 2,736,751 Southern Missouri Bancorp Inc 50,178 1,118,969 WSFS Financial Corp. 148,312 5,770,825 Shares Value Preferred Securities 0.45 % (Cost $1,732,675) Financials 0.45% Commercial Banks 0.45 % First Southern Bancorp, Inc. (Florida) (I) 241 822,400 Monarch Financial Holdings, Inc., Series B, 7.800% 59,575 1,565,035 Shares Value Warrants 0.88% (Cost $6,470,908) Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I)(J) 97,059 1,209,957 Citigroup, Inc. (Expiration Date: 1-4-19, Strike Price: $106.10) (I)(J) 1,721,817 594,027 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 176,192 1,030,723 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I)(J) 199,422 1,344,736 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I)(J) 117,116 235,403 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I)(J) 63,055 83,863 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I)(J) 51,979 213,114 2 John Hancock Regional Bank Fund As of 1-31-12 (Unaudited) Par value Value Short-Term Investments 1.40% (Cost $7,500,000) Repurchase Agreement 1.40% Repurchase Agreement with State Street Corp. dated 1-31-12 at 0.010% to be repurchased at $7,500,002 on 2-1-12, collateralized by $7,635,000 Federal National Mortgage Association, 0.500% due 9-6-13 (valued at $7,653,839, including interest) 7,500,000 7,500,000 Total investments (Cost $343,685,622)† 97.71% Other assets and liabilities, net 2.29% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (J) These securities were issued under the U.S. Treasury Department's Capital Purchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Original Ending Value as a Acquisition Acquisition Beginning share percentage of Value as of Issuer, description date cost share amount amount Fund's net assets 1-31-12 Talmer Bancorp, Inc. 4-30-10 $4,984,806 830,801 830,801 1.17% $6,258,296 (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. See notes to schedule of investments. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $345,993,403. Net unrealized appreciation aggregated $176,042,596, of which $197,069,799 related to appreciated investment securities and $21,027,203 related to depreciated investment securities. 3 John Hancock Regional Bank Fund As of 1-31-12 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of January 31, 2012 , by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 01/31/12 Price Inputs Inputs Industry Commercial Banks $414,959,878 $12,152,221 $7,080,696 Diversified Financial Services 39,627,780 — — Thrifts & Mortgage Finance 40,715,424 — — Short-Term Investments — 7,500,000 — Total investments in Securities Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended January 31, 2012, there were no significant transfers in or out of Level 1, Level 2 or Level 3. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Transfers in or out of Level 3 represent the beginning value of any security or instrument where a change in the level has occurred from the beginning to the end of the period. COMMERCIAL BANKS Balance as of 10-31-11 $6,728,345 Realized gain (loss) - Change in unrealized appreciation (depreciation) 352,351 Purchases - Sales - Transfers into Level 3 - Transfers out of Level 3 - Balance as of 1-31-12 $ 7,080,696 Change in unrealized at period end* 352,351 * Change in unrealized appreciation (depreciation) attributable to Level 3 securities held at the period end. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the 4 John Hancock Regional Bank Fund As of 1-31-12 (Unaudited) close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Transactions in securities of affiliated issuers. Affiliated issuers, as defined by the 1940 Act, are those in which Fund’s holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Fund’s transactions in the securities of these issuers during the period ended January 31, 2012, is set forth below: Beginning share Ending share Realized Dividend Affiliate amount amount gain (loss) income Ending value Anchor Bancorp Bought: 0 Sold: 0 161,584 161,584 - - $1,333,068 Citizens South Banking Corp. Bought: 0 Sold: 0 635,611 635,611 - $6,356 $2,478,883 Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 5 Small Cap Equity Fund As of 1-31-12 (Unaudited) Shares Value Common Stocks 98.62% (Cost $362,132,649) Consumer Discretionary 16.19% Auto Components 0.42% Dorman Products, Inc. (I) 41,108 1,784,498 Hotels, Restaurants & Leisure 3.10% Bally Technologies, Inc. (I) 110,491 4,664,930 Bravo Brio Restaurant Group, Inc. (I) 293,968 5,658,884 Buffalo Wild Wings, Inc. (I) 44,600 2,968,576 Household Durables 3.36% iRobot Corp. (I)(L) 249,755 8,251,905 Tempur-Pedic International, Inc. (I) 92,347 6,160,468 Internet & Catalog Retail 1.42% HomeAway, Inc. (I) 225,031 6,084,838 Media 3.07% Imax Corp. (I) 636,974 13,191,732 Specialty Retail 3.44% Lumber Liquidators Holdings, Inc. (I) 405,723 8,666,243 Teavana Holdings, Inc. (I)(L) 321,113 6,094,725 Textiles, Apparel & Luxury Goods 1.38% G-III Apparel Group, Ltd. (I) 175,528 4,007,304 Steven Madden, Ltd. (I) 46,818 1,926,093 Consumer Staples 3.05% Food Products 3.05% Darling International, Inc. (I) 440,884 6,736,708 TreeHouse Foods, Inc. (I) 112,706 6,372,397 Energy 9.82% Energy Equipment & Services 2.72% Lufkin Industries, Inc. 155,183 11,672,865 Oil, Gas & Consumable Fuels 7.10% Africa Oil Corp. (I) 2,564,995 4,348,750 Americas Petrogas, Inc. (I) 3,343,418 12,170,615 BlackPearl Resources, Inc. (I) 1,008,442 4,827,487 Ivanhoe Energy, Inc. (I) 4,024,295 4,185,267 Rosetta Resources, Inc. (I) 76,873 3,689,135 Solazyme, Inc. (I) 107,834 1,253,031 Financials 6.20% Capital Markets 3.13% Evercore Partners, Inc., Class A 312,892 8,820,425 Solar Senior Capital, Ltd. 283,653 4,623,544 Commercial Banks 0.59% SVB Financial Group (I) 43,718 2,537,393 Consumer Finance 1.50% Cash America International, Inc. 147,030 6,448,736 Real Estate Investment Trusts 0.98% Equity Lifestyle Properties, Inc. 59,673 4,185,464 1 Small Cap Equity Fund As of 1-31-12 (Unaudited) Shares Value Health Care 10.46% Health Care Equipment & Supplies 4.41% Align Technology, Inc. (I)(L) 400,916 9,445,581 Arthrocare Corp. (I) 112,676 3,482,815 Thoratec Corp. (I) 203,893 5,994,454 Health Care Providers & Services 3.50% Coventry Health Care, Inc. (I) 180,324 5,422,343 Mednax, Inc. (I) 134,870 9,605,441 Pharmaceuticals 2.55% Impax Laboratories, Inc. (I) 178,583 3,369,861 Par Pharmaceutical Companies, Inc. (I) 152,347 5,501,250 Salix Pharmaceuticals, Ltd. (I) 42,815 2,063,683 Industrials 13.47% Aerospace & Defense 7.37% BE Aerospace, Inc. (I) 156,223 6,592,611 Hexcel Corp. (I) 500,174 12,539,362 The KEYW Holding Corp. (I) 845,064 6,422,486 Triumph Group, Inc. 96,780 6,055,525 Airlines 1.04% Copa Holdings SA, Class A 65,299 4,449,474 Building Products 3.54% Quanex Building Products Corp. 390,881 6,422,175 Trex Company, Inc. (I) 352,740 8,755,007 Machinery 1.52% Graham Corp. 300,066 6,547,440 Information Technology 29.78% Communications Equipment 2.82% KVH Industries, Inc. (I)(V) 1,297,725 12,107,774 Internet Software & Services 7.09% Ancestry.com, Inc. (I)(L) 354,656 10,497,818 Bankrate, Inc. (I) 382,356 8,943,307 Demand Media, Inc. (I) 164,912 1,038,946 TechTarget, Inc. (I) 797,832 5,544,932 XO Group, Inc. (I) 534,141 4,401,322 IT Services 5.64% Cardtronics, Inc. (I) 419,830 10,726,657 VeriFone Systems, Inc. (I) 240,961 10,289,035 Wright Express Corp. (I) 58,113 3,179,943 Semiconductors & Semiconductor Equipment 3.83% Cavium Inc. (I) 342,118 10,995,673 Ceva, Inc. (I) 200,950 5,427,660 Software 10.40% BroadSoft, Inc. (I) 250,213 6,975,938 Concur Technologies, Inc. (I)(L) 189,652 9,928,282 Fortinet, Inc. (I) 288,760 6,586,616 Monotype Imaging Holdings, Inc. (I) 588,642 9,188,702 RealPage, Inc. (I) 86,094 2,214,338 Ultimate Software Group, Inc. (I) 145,647 9,713,198 2 Small Cap Equity Fund As of 1-31-12 (Unaudited) Shares Value Materials 9.65% Chemicals 3.26% Karnalyte Resources, Inc. (I) 372,907 3,663,243 LSB Industries, Inc. (I) 111,464 3,906,813 Neo Material Technologies, Inc. (I) 771,188 6,422,080 Metals & Mining 6.39% Avalon Rare Metals, Inc. (I) 1,585,327 5,375,598 Carpenter Technology Corp. 117,709 6,177,368 Focus Metals, Inc. 1,746,097 1,306,046 Pretium Resources, Inc. (I) 584,158 9,554,394 San Gold Corp. (I) 2,574,840 4,981,739 Warrants 0.03% (Cost $0) Focus Metals Inc. (Expiration Date: 5-13-13, Strike Price: CAD 1.25) (I) 873,048 108,837 Frontier Rare Earths, Ltd. (Expiration Date: 11-17-12, Strike Price: CAD 4.60) (I) 558,105 22,261 Yield Shares Value Securities Lending Collateral 1.98% (Cost $8,488,788) John Hancock Collateral Investment Trust (W) 0.3891% (Y) 848,361 8,491,415 Par value Value Short-Term Investments 0.44% (Cost $1,906,000) Repurchase Agreement 0.44% Repurchase Agreement with State Street Corp. dated 1-31-12 at 0.010% to be repurchased at $1,906,001 on 2-1-12, collateralized by $1,940,000 Federal National Mortgage Association, 0.500% due 9-6-13 (valued at $1,944,787, including interest) $1,906,000 1,906,000 Total investments (Cost $372,527,437)† 101.07% Other assets and liabilities, net (1.07%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. CAD Canadian Dollar (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-12. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to Note to the Schedule of Investments. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 1-31-12. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $380,174,498. Net unrealized appreciation aggregated $53,502,958, of which $84,126,679 related to appreciated investment securities and $30,623,721 related to depreciated investment securities. 3 Small Cap Equity Fund As of 1-31-12 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
